Citation Nr: 1517493	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-22 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial higher rating for tinnitus, currently evaluated as 10 percent disabling.

2.  Entitlement to an initial higher rating for osteoarthritis of the right knee, currently evaluated as 10 percent disabling. 

3.  Entitlement to an initial higher rating for patella-femoral syndrome with post-surgical changes, left knee, currently evaluated as 10 percent disabling.

4.  Entitlement to service connection for a bilateral shoulder disorder.

5.  Entitlement to service connection for a low back disorder.

6.  Entitlement to service connection for a neck disorder.

7.  Entitlement to service connection for an acquired psychiatric disorder (claimed as depression and sleep impairment), to include as secondary to service-connected bilateral hearing loss and tinnitus.  

8.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  

9.  Entitlement to an extraschedular rating for right and left knee disabilities.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel


INTRODUCTION

The Veteran served in the New York National Guard from February 1975 to February 1993, with periods of verified active duty for training (ACDUTRA) from May 1975 to September 1975 and January 1978 to April 1978.  Thereafter, he served various periods of ACDUTRA and inactive duty for training (INACDUTRA).  He also served with the Army Reserves from February 1993 until he retired in May 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Veteran testified at a February 2014 hearing by the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the claims file.  The record was held open after the hearing for an additional 60 days so that the Veteran could submit additional evidence.  The Veteran submitted additional medical and lay evidence accompanied by a waiver of RO consideration.

Claims of service connection for psychiatric disability encompass claims for all psychiatric disorders that are reasonably raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board has recharacterized the claim of service connection for depression to include other psychiatric disabilities.

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the evidence suggests that the Veteran may be unemployable at least in part due to his service-connected right and left knee disabilities, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.  

The issues of entitlement to service connection for an acquired psychiatric disorder, higher ratings for right and left knee disabilities, extraschedular rating for right and left knee disabilities and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In February 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal on the issue of entitlement to a rating in excess of 10 percent for tinnitus is requested.

2.  Resolving all reasonable doubt in the Veteran's favor, his bilateral shoulder disability had its onset in service.

3.  Resolving all reasonable doubt in the Veteran's favor, his low back disability had its onset in service.

4.  Resolving all reasonable doubt in the Veteran's favor, his cervical spine disability had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to a rating in excess of 10 percent for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for service connection for osteoarthritis of the bilateral shoulders have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  

3.  The criteria for service connection for lumbosacral spondylosis have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  

4.  The criteria for service connection for cervical degenerative disc disease have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdraw of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, in his February 2014 Board hearing, advised that he wished to withdraw his appeal for a higher initial rating for tinnitus.  Accordingly, he has withdrawn the appeal as to this issue and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on that issue and it is dismissed.

II.  Service Connection

Establishing service connection on a direct basis generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Active service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty for training (INACDUTRA) during which the appellant was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2014).  ACDUTRA includes full-time duty performed by a member of the Army National Guard.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  

Thus, with respect to the Veteran's New York Army National Guard service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304 (2014).

Although service connection may also be awarded for certain chronic diseases, including arthritis, that manifest to a compensable degree within one year of service, this theory of entitlement based on presumptive service connection does not apply to periods of ACDUTRA or INACDUTRA.  See 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. § 3.307; 3.309(a) (2014); Smith v. Shinseki, 24 Vet. App. 40, 45-47 (2010).

Initially, the record confirms diagnoses of lumbosacral spondylosis, cervical degenerative disc disease, and osteoarthritis of the bilateral shoulders.  See February 2009 Radiology Institute Imaging Center Report at 1; February 2011 VA Examination Report at 3; February 2013 PR Neurological Spine Surgery Report at 1.  Private treatment records show ongoing treatment for his neck, back, and bilateral shoulder pain.

The Veteran testified that he injured his low back, shoulders and neck as a result of an August 1982 motor vehicle accident (MVA) that occurred during ACDUTRA.  He reports that the MVA accident occurred en route to a Battalion Commander meeting in Campbell, Kentucky.  Further, he reports that he has had problems with back, shoulder, and neck ever since service.  

The Veteran's service personnel records show that he had ACDUTRA every year from 1975 through 1992 and INACDUTRA every year from February 1976 to February 2001.  The number of days of ACDUTRA and INACDUTRA varied, but he had confirmed periods of ACDUTRA and INACDUTRA from February 1982 to February 1983 and February 1984 to February 1985.

The Veteran's statements are credible evidence tending to establish the occurrence of the claimed events.  Moreover, statements from fellow service members corroborate the occurrence of the claimed in-service events.  Specifically, in a November 2009 written statement, a fellow service member reported that in August 1982, he was a passenger in a 1/4 ton truck when the truck fell into a deep hole causing the Veteran to hit the steering wheel and the metal seat.  Additionally, in a February 2013 written statement, a fellow service member reported that he responded to the August 1982 accident with a tow truck and at that time, the Veteran complained of neck, back, and shoulder pain.  Overall, the Board finds that the service members are competent to recount their contemporaneous personal observations and finds their statements credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The statements of the Veteran and the service members are internally consistent, uncontroverted by other evidence of record and thus credible.  Thus, the Board finds that the claimed in-service events occurred.  

Subsequently, the Veteran's Army National Guard records show treatment for bilateral shoulder pain in July 1984.  At that time, he was treated with physical therapy and Motrin.  However, the service treatment records (STRs) are negative for any complaints, treatment or diagnoses related to a low back and neck injury.  

The Board acknowledges that the February 2011 VA examiner stated that he could only speculate as to the etiology of the Veteran's osteoarthritis of the bilateral shoulders as STRs were non-contributory for bilateral shoulder problems.  The Board notes that in order to rely upon a statement that a medical opinion cannot be provided without resort to mere speculation, it must be clear that all the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  See Jones v. Shinseki, 23 Vet. App. 382, 390-91 (2010).  In the present case, it is clear that all procurable and assembled data was not fully considered at the time of the February 2011 VA examination.  The examiner failed to address the Veteran's lay statements and the July 1984 complaints of bilateral shoulder pain.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  Thus, the Board finds the February 2011 VA examination report is inadequate.

Finally, there is medical evidence linking the Veteran's back, neck, and shoulder disorders to his in-service MVA.  The Veteran submitted a May 2010 private medical opinion from Dr. Ortiz linking his shoulder, neck and back conditions to military service trauma.  

In conclusion, after taking into account the Veteran's lengthy National Guard service, his STRs, medical opinions, and lay statements, and resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence establishes a link between the current disabilities and service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.  


ORDER

The appeal for entitlement to a rating in excess of 10 percent for tinnitus is dismissed.

Service connection for osteoarthritis of the right shoulder is granted.  

Service connection for osteoarthritis of the left shoulder is granted.

Service connection for lumbosacral spondylosis is granted.

Service connection for cervical degenerative disc disease is granted.  


REMAND

At the February 2014 Board hearing, the Veteran testified that his right and left knee disabilities have worsened since the most recent examination, conducted in February 2011.  The Veteran also asserts entitlement to increased VA compensation for his right knee and left knee disabilities on the basis that he should be awarded separate compensable ratings for right knee and left knee instability.  As the Veteran's most recent VA examination addressing these disabilities was conducted more than four years ago and the Veteran has reported a worsening of symptoms since that time, the Board must remand these issues in order to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

The Veteran contends that his psychiatric symptoms began in service; alternatively he reports that the disability is due to his service-connected bilateral hearing loss and tinnitus.  His family has provided competent and credible lay reports of behavior changes, isolation, and sleep impairment that began during service and continued since service.  However, he was not afforded a VA examination to obtain an etiological opinion regarding his claim for service connection for an acquired psychiatric condition, to include as secondary to his service-connected bilateral hearing loss and tinnitus.  Based on the evidence, the Board finds that such development should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the claim of entitlement to a TDIU is inextricably intertwined with the higher rating claims and service connection claims remaining on appeal.  The outcome of his appeal on these issues has an immediate effect on his claim for TDIU.  Consideration of the claim for TDIU must be deferred pending resolution of those claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating will also be remanded.

On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his disabilities and take appropriate measures to obtain those records.  Any additional, pertinent VA or private treatment records should be associated with the claims file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611  (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding records of VA treatment for the Veteran's right and left knee and psychiatric disabilities, with the record.  The Veteran has identified VA treatment through the San Juan VAMC.  

Any additional pertinent private treatment records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran.  If no records are found, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

2.  Send the Veteran an Application for Increased Compensation Based on Unemployability, VA Form 21-8940, as well as appropriate VCAA notice for a claim of entitlement to TDIU.

3.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of the nature, extent, and severity of his right and left knee disabilities and in-service and post-service psychiatric symptoms, to include the impact on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this evidence. 

4.  After associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate VA examination at the VAMC San Juan to determine the current nature, extent, and severity of his service-connected right and left knee disabilities.  The claims file should be made available to and reviewed by the examiners, and all appropriate tests and studies should be conducted.   

The VA examiner should conduct range-of-motion testing and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.   

The examiner must also acknowledge and discuss the Veteran's report of right knee instability and left knee instability.  Thereafter, the examiner must state whether the Veteran has right knee instability or left knee instability, and if so, describe the severity of that manifestation by describing it as either "slight," "moderate," or "severe."

Following evaluation of the Veteran, the examiner must also indicate the functional impact the Veteran's bilateral knee disability, has on his ability to secure or follow a substantially gainful occupation.

All findings and conclusions should be set forth in a legible report. 

5.  Schedule the Veteran for a VA psychiatric disorders examination by an appropriate professional at the VAMC San Juan.  The claims file should be reviewed by the examiner in conjunction with the examination. The examiner should address the following:

a) Identify all psychiatric diagnoses present.  

b) For every psychiatric diagnosis rendered, the examiner should opine as to whether it is at least as likely as not related to service or to any event of service origin.   

c) If the examiner determines that the psychiatric disorders are not directly related to service, he or she should express an opinion as to whether it is at least as likely as not it was caused or aggravated by his service-connected bilateral hearing loss and/or tinnitus.  By aggravation, the Board means a permanent increase in severity that is beyond natural progression.

In offering this impression, the examiner must acknowledge and discuss the competent lay evidence regarding the Veteran's in-service psychiatric symptoms.  

Following evaluation of the Veteran, the examiner must also indicate the functional impact the Veteran's psychiatric disability, has on his ability to secure or follow a substantially gainful occupation.

A complete rationale should be given for all opinions and conclusions expressed.

6.  Then, obtain an opinion, if possible by a vocational specialist, as to the impact of the Veteran's service-connected disabilities on his ability to secure and follow a substantially gainful occupation.

This must include a discussion addressing the limitations and restrictions imposed by his service-connected impairments on such work activities.

7.  Thereafter, the RO should then adjudicate the claims of entitlement to a higher rating, an extraschedular rating on an individual or collective basis under 38 C.F.R. § 3.321(b)(1) and TDIU.  If the full benefits sought on appeal are not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them a sufficient opportunity to respond.  Then, return the case to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


